Case 3:18-cv-00684-CHB-RSE Document 1 Filed 10/18/18 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                                    [Electronically filed]


LILLIE CORBETT,

                            Plaintiff,
v.
                                                                 Civil Action No. ________
                                                                                  3:18-cv-684-CHB
PRINCIPAL LIFE INSURANCE
COMPANY,

                            Defendant.


                DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION


        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Principal Life Insurance Company

(“Principal Life” or “Defendant”) hereby files this Notice of Removal of this case from the Circuit

Court for Jefferson County, Commonwealth of Kentucky, where it is currently pending as Case

No. 17CI05383, to the United States District Court for the Western District of Kentucky. This

case is removable pursuant to 28 U.S.C. §1331, in that Plaintiff Lillie Corbett’s (“Plaintiff”)

claims, in whole or in part, arise under and are completely preempted by the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et. seq., thus supplying federal

question jurisdiction. (See Comp. ¶¶ 4, 5, 6, 20, 21).

        In support of this notice, Principal Life respectfully states as follows:

        1.     On or about September 17, 2018, Plaintiff initiated this action in the

Commonwealth of Kentucky, Circuit Court, Jefferson County, Case No. 17CI05383.

        2.     On September 28, 2018, Principal Life was served with a Civil Summons and the

Complaint through the Secretary of State of the Commonwealth of Kentucky. A true and correct


                                                                                           Page 1 of 4

2598555v.1
Case 3:18-cv-00684-CHB-RSE Document 1 Filed 10/18/18 Page 2 of 4 PageID #: 2




copy of all process, pleadings and orders as served upon Principal Life is attached hereto as

Exhibit A and incorporated herein by reference.

        3.     Pursuant to Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C.

§1446(b), this Notice of Removal is filed within thirty (30) days after service of the initial pleading

on which this action is based.

        4.     The United States District Court for the Western District of Kentucky is a federal

judicial district embracing the Jefferson Circuit Court in the Commonwealth of Kentucky, where

this suit was originally filed. Venue is therefore proper under 28 U.S.C. §§ 97(b) and 1441(a).

        5.     The benefits Plaintiff seeks are afforded under an employee welfare benefit plan

sponsored by Plaintiff’s employer and funded by a Group Long Term Disability Insurance Policy

issued by Principal Life to Plaintiff’s employer. True and correct copies of the Group Policy and

the Booklet-Certificate are attached hereto as Exhibits B and C.

        GROUNDS FOR REMOVAL – Federal Question Jurisdiction, 28 U.S.C. § 1331

        6.     Plaintiff is claiming an entitlement to ERISA-governed benefits. Accordingly, this

Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e) over this

action in that Plaintiff’s claims are related to, connected with and arise under an ERISA-governed

benefit plan, with long term disability benefits funded by Principal Life. Plaintiff’s claims, in

whole or in part, come within the scope of ERISA § 502(a), 29 U.S.C. § 1132(a).

        7.     The Supreme Court has recognized that the comprehensive remedial scheme

established by ERISA, 29 U.S.C. § 1001, et seq., is one area where Congress intended to “occupy

the field,” thus providing for complete or “super” preemption of state law claims, irrespective of

the absence of an explicit federal claim pled on the face of the complaint. See Pilot Life Ins. Co.

v. Dedeaux, 481 U.S. 41, 48 (1987); Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 64-67


                                                                                               Page 2 of 4

2598555v.1
Case 3:18-cv-00684-CHB-RSE Document 1 Filed 10/18/18 Page 3 of 4 PageID #: 3




(1987). Pursuant to 29 U.S.C. §§ 1132(e)(1) and (f) and 28 U.S.C. § 1331, the District Courts of

the United States have original and/or exclusive jurisdiction over such claims, without respect to

the amount in controversy or the citizenship of the parties. Thus, this civil action is one over which

this Court has original and/or exclusive jurisdiction and it is one that may be removed to this Court

by Principal Life.

        8.     The long term disability benefits sought in Plaintiff’s Complaint are provided under

an ERISA-governed employee welfare benefit plan sponsored and maintained by Plaintiff’s

employer and funded through the Group Policy issued by Principal Life.

                                          CONCLUSION

        9.     A copy of this Notice of Removal is filed with the Jefferson Circuit Court,

Commonwealth of Kentucky, as provided by law, and written notice is sent to Plaintiff’s counsel.

        10.    The prerequisites for removal under 28 U.S.C. § 1441 have been met.

        11.    The allegations of this Notice are true and correct and this cause is removable to

the United States District Court for the Western District of Kentucky.

        12.    If any question arises as to the propriety of the removal of this action, Principal Life

respectfully requests the opportunity to present a brief and oral argument in support of its position

that this cause is removable.

        WHEREFORE, Principal Life, by and through its counsel, and through the filing of this

Notice of Removal, the giving of written notice thereof to Plaintiff, and the filing of a copy of this

Notice of Removal with the Jefferson Circuit Court, Commonwealth of Kentucky, effects the

removal of said civil action to this Honorable Court.




                                                                                              Page 3 of 4

2598555v.1
Case 3:18-cv-00684-CHB-RSE Document 1 Filed 10/18/18 Page 4 of 4 PageID #: 4




Dated this 18th day of October, 2018.

                                              Respectfully submitted,

                                              s/ Marcia L. Pearson
                                              Marcia L. Pearson
                                              WILSON ELSER MOSKOWITZ EDELMAN
                                               & DICKER, LLP
                                              marcia.pearson@wilsonelser.com
                                              100 Mallard Creek Road, Suite 250
                                              Louisville, Kentucky 40207
                                              Telephone: (502) 736-8918
                                              Facsimile: (502) 238-7995
                                              Counsel for Principal Life Insurance Company




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 18, 2018, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system, which will send a notice of electronic filing to the
following:
Marcia L. Pearson
marcia.pearson@wilsonelser.com

And that a copy of the foregoing was served via first class U.S. Mail, postage prepaid, on the
following:

Robert A. Florio
1500 Story Avenue
Louisville, Kentucky 40206

                                              s/ Marcia L. Pearson
                                              Marcia L. Pearson
                                              WILSON ELSER MOSKOWITZ
                                               EDELMAN & DICKER, LLP
                                              100 Mallard Creek Road, Suite 250
                                              Louisville, Kentucky 40207
                                              Telephone: (502) 736-8918
                                              Facsimile: (502) 238-7995
                                              Counsel for Principal Life Insurance Company




                                                                                             Page 4 of 4

2598555v.1
